Citation Nr: 0410782	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active duty for training from February 10 to June 
24, 1965, and active duty from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claim.

In a letter to the RO received in January 2004, the veteran raised 
claims for service connection for chronic obstructive pulmonary 
disease and diabetes mellitus.  The Board does not have 
jurisdiction of these issues as they have not been adjudicated by 
the RO.  The issues are, therefore, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran had positive purified protein derivative (PPD) of 
tuberculin test and was placed on isoniazid (INH) daily for one 
year while on active duty; however, multiple chest X-rays were 
normal and there is no diagnosis of active tuberculosis in the 
service medical records.

2.  The positive PPD and the prophylactic INH therapy do not 
constitute evidence of past or present tuberculosis; such was not 
diagnosed during or within the first three years after service, or 
at any time thereafter.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to notify and assist

VA has a duty to assist the veteran in the development of facts 
pertinent to his 
claim.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  Id.  

VA satisfied this duty by means of letters to the veteran from the 
RO dated in March  2001 and November 2003 and the discussions in 
the July 2001 rating decision and the March 2003 Statement of the 
Case (SOC).  By means of these documents, the veteran was told of 
the requirements to establish service connection and the reasons 
for the denial of his claim.  The March 2001November 2001 letter 
advised him of his and VA's respective duties, and to tell VA 
about any additional information or evidence he wanted VA to 
attempt to obtain for him.  Even though the veteran was not 
specifically asked to submit any evidence in his possession 
pertaining to the claim, he was told about the information and 
evidence needed from him, which would elicit any relevant evidence 
in his possession.  The March 2001 letter was issued prior to 
initial adjudication; thus, the veteran was provided the requisite 
notice as required by the VCAA.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The veteran has provided argument in support of his claim and 
submitted evidence and information as requested by VA.

The notification letter sent to the veteran in March 2001 also 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Although the RO 
told the veteran that he should submit additional evidence within 
60 days, he was also told that in order to be considered for the 
earliest effective date based on the current claim, any evidence 
submitted should be received by the RO within one year of the date 
of the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within which 
evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____)

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The RO 
obtained the veteran's service medical records and VA outpatient 
treatment records.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In the matter at 
hand, the veteran underwent a VA examination in June 2001.  

Accordingly, the requirements of the VCAA have been met by the RO 
to the extent possible.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999). 

Presumptive service connection is provided for tuberculosis, which 
becomes manifest to a compensable degree within three years from 
the date of separation from active service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Pulmonary 
tuberculosis must be established by competent medical evidence and 
X-ray examination within three years of the veteran's service.  38 
C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

A review of the service medical records reveals a chronological 
record of medical care dated in January 1968 which shows that the 
veteran was examined because of a positive PPD (15 mm induration) 
and had a positive history of exposure to active tuberculosis.  
Previous skin tests taken 21/2 years earlier were negative.  His 
chest X-ray was within normal limits.  The impression was no 
evidence of active tuberculosis.  He was placed on a single does 
of INH for one year and directed to undergo chest X-rays every 
three months for one year, then annually thereafter.  Separation 
examination in October 1969 revealed normal clinical evaluation of 
the chest.  Chest X-ray was normal.  

Subsequent to service, VA outpatient treatment records dated from 
1992 to 2001 show that in June 1999, the veteran gave a history of 
a positive PPD test in 1968.  He complained of shortness of 
breath, a cough, and night sweats.  Upper respiratory infection 
(URI) symptoms, possible allergies, and positive old PPD were 
noted.  A chest x-ray was ordered because of concern for 
tuberculosis.  That chest x-ray revealed no active lung disease or 
pleural effusion, and no apparent pulmonary tuberculosis.

In February 2000, the veteran was diagnosed as having allergic 
bronchitis.  A pulmonary function test conducted in January 2001 
shows findings of severe restrictive disease.  The veteran was 
diagnosed as having chronic obstructive pulmonary disease in May 
2001.  There were no findings of active tuberculosis nor any 
history of active tuberculosis at any time.  

A VA examination report dated in June 2001 shows that the examiner 
reviewed relevant service medical records, as provided by the 
veteran.  The examiner also referenced the VA outpatient treatment 
records for chronic obstructive pulmonary disease and the 
pulmonary function test as noted above.  It was noted that chest 
X-ray showed no active disease other than chronic obstructive 
pulmonary disease and that there was no evidence of pulmonary 
scarring or old calcified granulomas suggestive of prior active 
tuberculosis.  The final diagnosis was severe restrictive airway 
disease currently under treatment for the one and one-half years.  
The examiner concluded that it was not believed this was related 
to the prior diagnosis of tuberculosis test conversion as the 
veteran had not been found to have active disease at the time.

In support of his claim, in January 2004, the veteran submitted an 
undated newspaper article titled "Chemicals were sprayed on 
sailors in '60s tests."  The article, in pertinent part, suggested 
that various classified projects caused severe health problems to 
sailors exposed to certain chemicals while traveling in the 
Atlantic and Pacific Oceans from 1960 to 1970.

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for pulmonary 
tuberculosis.  The available service medical records, that 
included a complete review of systems at separation, are negative 
for any complaints or findings of symptoms associated with active 
pulmonary tuberculosis.  There are also no post-service treatment 
records that show that pulmonary tuberculosis was manifested 
within three years following separation from service.  In fact, 
active pulmonary tuberculosis has not been demonstrated at all.  

With regard to the claimed positive PPD test results, the Board 
initially notes that a positive PPD test is not itself a 
disability, rather it is a finding on a laboratory tuberculin test 
used in exploring a possible diagnosis of tuberculosis; purified 
protein derivative examination is used to test for exposure to 
Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1687, 1756 (28th ed. 1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the United 
States Court of Appeals for Veterans Claims (Court) held that, 
pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 and 
3.374, VA may not grant service connection for pulmonary 
tuberculosis unless a claimant submits VA or service physician 
diagnoses thereof, or submits the diagnoses of a private physician 
supported by clinical, X-ray, or laboratory studies or evidence of 
hospital treatment.  Here, the service records show no diagnosis 
of active pulmonary tuberculosis, and there are no records of 
diagnosis, treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.

The only evidence submitted by the veteran that relates to 
diagnosis of active pulmonary tuberculosis is his own statements.  
As noted, pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of the 
veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c). 
Accordingly, the statements of the veteran do not constitute 
competent evidence establishing the existence of active pulmonary 
tuberculosis during service or within the presumptive period.  See 
generally Tubianosa, supra, 3 Vet. App. at 183-184.

The Board has also considered the newspaper article submitted by 
the veteran in January 2004.  To the extent that he is attempting 
to extrapolate from the article that he has pulmonary tuberculosis 
that had its onset during or was aggravated by his active service, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. 
App. 314 (1998).  This evidence was submitted subsequent to the 
March 2003 SOC; however, it is not pertinent because it is not 
competent medical evidence, and remand to the RO for consideration 
is not required.  See 38 C.F.R. § 19.31 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

In summary, the veteran had a positive PPD test and was placed on 
INH therapy while on active duty, but ensuing chest X-rays were 
normal, and there is no diagnosis of active pulmonary tuberculosis 
recorded in the service medical records, within 3 years after 
service, or at any time thereafter.

In the absence of diagnosis of active tuberculosis at any time, 
service connection is not warranted.  The preponderance of the 
evidence is against the claim for service connection for 
tuberculosis.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 1 Vet. 
App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for pulmonary tuberculosis is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



